Title: To John Adams from C. W. F. Dumas, 18 July 1783
From: Dumas, C. W. F.
To: Adams, John


          Monsieur
            La Haie 18e. Juillet 1783
          La mienne du 11e. étoit partie, lorsque Mr. Fitch me fit remettre l’honorée vôtre du 12 Juin. Nous lui avons tout de suite fait les honneurs de l’Hôtel & de Lahaie à Lui, à ses Dames, à Mrs. Boilston & Grierson; & à leur départ nous les avons accompagnés dans leur Yacht jusqu’à Delft. Nous som̃es grandement obligés à V. E. de nous avoir introduits en si digne & aimable Compagnie. Ils voudroient bien posséder pendant quelque temps Mr. votre fils en Angleterre, & j’ai dû promettre à Made. Fitch de vous en écrire Monsieur. Je m’acquitte; quoiqu’il en couteroit à notre coeur de nous séparer de Mr. votre fils, à l’agréable compagnie duquel nous som̃es tellement accoutumés, que ce ne sera qu’avec les plus vifs regrets que nous nous en verrons privés tôt ou tard.
          Nous finissons aujourd’hui Caligula, dont il aura l’honneur de vous présenter la version de sa façon. Nous continuerons par la vie de Claude. Nous avons fini le 4e. Livre de l’Enéide & le Pseudolus de Plaute. Nous lisons l’Andrienne de Terence. Il se porte à merveille.
          Je voudrois pouvoir en dire autant de notre ami de Gyzelaar, qui part aujourd’hui pour Dort. Nous vivons ici dans une inaction politique, quant aux affaires générales, qui a sa source dans celle de Paris. Il faut espérer qu’après la prorogation du Parlement, le Ministere Anglois, délivré de ce Contrôleur incom̃ode, pensera plus sérieusement à terminer, & que par conséquent vous nous honorerez bientôt de votre présence ici.
          L’Auteur du Ouderwetse Patriot &c. a eu la bêtise de se laisser prendre & coffrer à Delft.
          Ma famille avec notre jeune Squire vous présentent Mr. leurs obéissances. Je suis avec grand respect, De Votre Excellence / Le très-humble & très obeissant / serviteur
          C.w.f. Dumas
         
          Translation
          Sir
            The Hague, 18 July 1783
          Mine of the 11th had been sent when Mr. Fitch forwarded to me your esteemed letter of 12 June. Right away we gave the grand tour of the legation and The Hague to him and his ladies and to Mr. Boylston and Mr. Grierson. When they left, we accompanied them on their yacht as far as Delft.1 We are greatly indebted to your excellency for having introduced us to such dignified and agreeable company. In England they would very much like to host your esteemed son for some time, and I had to promise Mrs. Fitch to write to you, sir. I am fulfilling my obligation, even though it costs our hearts dearly to separate from your worthy son and his agreeable company, to which we have become so accustomed. It will only be with the sharpest regrets that we will be deprived of him sooner or later.
          
          Today we are finishing Caligula, which he will have the honor of presenting to you in his own version. We will continue with the life of Claudius. We have finished the fourth book of the Aeneid and Plautus’ Pseudolus. We are reading Terrence’s Andria. He is doing wonderfully.2
          I would like to be able to say the same of our friend Gyselaar, who is leaving today for Dordrecht. More generally, we live here in a state of political inactivity, which is rooted in that of Paris. We may hope that after the prorogation of Parliament, the English minister, freed from this troublesome superintendent, will think more seriously about finishing up and consequently that you will honor us with your presence here.
          The writer of the Ouderwetse Patriot etc. was foolish enough to let himself be caught and locked up in Delft.3
          My family with our young squire sends you, sir, our humble greetings. I am with great respect, your excellency’s very humble and very obedient servant
          C.w.f. Dumas
        